Wood, J., (after stating the facts.) The court was correct in not allowing the jury to consider the question of. appellant's alleged humiliation in assessing the damage. ' Ordinarily, “the sense of wrong suffered and the feeling of humiliation and disgrace” resultant from an illegal expulsion from a train in the presence of passengers is a proper element in measuring the actual damages to the injured party. 6 Cyc. 566. Wilson v. Northern Pac. R. Co., 5 Wash. 621, 32 Pac. Rep. 468. But this doctrine can have no application to a case where the passenger voluntarily suffers or seeks the expulsion in order to lay the foundation for a damage suit. The maxim “volenti non ñt injuria” applies in such cases. Under the proof, it applies here. Appellant are not only willing to be expelled after the conductor refused to accept the fare he offered, but he actually desired the ejection, in order to enable him to bring suit. Humiliation is incompatible with such mental status. Railway Company v. Trimble, 54 Ark. 354. See also St. Louis Southwestern Ry. Co. v. Knight, 77 Ark. 20. Judgment affirmed.